DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicants amended base claim 1 (upon which all other claims depend) to no longer permit a C6-10 aryl as an optional substituent of variable RP of the aliphatic moiety.  This renders moot the anticipatory prior art rejection using reference NAKAI in the previous Office Action (see paragraphs 22-24) in which the RP of the “aliphatic moiety” is further substituted by phenyl.
In response, the Examiner extended the Markush search to a compound of genus Formula B of base claim 1, wherein: “aliphatic moiety” is RP and RP is ethyl; the ethyl is substituted with -OC(O)Ra, wherein Ra is C3alkenyl; Z1 is -O-; MA is 
    PNG
    media_image1.png
    108
    321
    media_image1.png
    Greyscale
 ; Z3 is absent; D is 
    PNG
    media_image2.png
    66
    78
    media_image2.png
    Greyscale
 , which is interpreted as “residue [part of] of a biologically active drug”, absent evidence to the 1 and R2 are each H; A is O; R3 is absent; and E is 
    PNG
    media_image3.png
    78
    116
    media_image3.png
    Greyscale
 , which retrieved applicable prior art.  See “SEARCH 6” in enclosed search notes.  Therefore, the search will not be extended unnecessarily to additional species of genus Formula (B) of base claim 1 in/for/during this Office Action in accordance with Markush search practice.
Furthermore, a review of these search results for the instant application’s inventor and assignee/owner names yielded double patent references due to Markush search extension.
Moreover, a review for the instant application’s inventor and assignee/owner names within the PALM and PE2E SEARCH Databases yielded double patent references due to Markush search extension.  See “SEARCH 1” through “SEARCH 4” in enclosed search notes.
Please note that the entire scope of base claim 1 has not yet been searched in accordance with Markush search practice for prior art and double patent art.  Prior art and double patent art has only been searched for Applicants’ elected species and the Markush search extensions defined in this and previous Office Actions.
Recall Applicants elected Group I claims without traverse in their Reply of 06/14/2019.  This was in response to a Restriction Requirement and an Election of Species Requirement of 02/15/2019.  The Election of Species Requirement requested a species election for genus Formula B of base claim 1 Group I.
Applicants’ elected species and extended Markush searches of various compounds of elected Group I to date read on claims 1, 3, 13-16, 22, 36, 42-44, 51-52, 58, 60, 72, 76-78, 84-86, 90, and 112.
Claims 113-114 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention of Group II, there being no allowable generic or linking claim.  Furthermore, the claim 17 of elected Group I remains withdrawn as being drawn to a nonelected species of Group I, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 06/14/2019.
No new Markush search extensions or prior art searches will be conducted in After Final.
It is foreseeable many more rounds of RCE will be required with no new Markush searches conducted in After Final due to the breadth/scope of base claim 1 yet to be searched via Markush search extension.
Current Status of 15/918,944
This Office Action is responsive to the amended claims of November 9, 2021.
Claims 1, 3, 13-16, 22, 36, 42-44, 51-52, 58, 60, 72, 76-78, 84-86, 90, and 112 have been examined on the merits.  Claim 1 is currently amended.  Claims 3, 13-15, 22, 36, 42-43, 51-52, 58, 60, 72, 76-78, 84, 86, 90, and 112 are previously presented.  Claims 16, 44, and 85 are original.
Priority
Applicants indicate the instant application, Serial #:  15/918,944, filed 03/12/2018, and having 1 RCE-type filing therein, claims Priority from the following U.S. 
The instant claims do not find support in either U.S. provisional application.  Therefore, the filing date of March 12, 2018 (this is the date the instant was filed with the U.S. Patent Office) has been assigned as the effective filing date of the instant application.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/10/2022 and 11/09/2021, were each filed after the mailing date of the Non-Final Office Action on October 1, 2021.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Response to Arguments
The Examiner acknowledges receipt of Applicants’ claim amendments and Reply of November 9, 2021.
The Examiner has reviewed the claim amendments and Reply of 11/09/2021.
The non-statutory double patent rejection (see paragraphs 20-21 in previous Office Action) is maintained (see, below).  Applicants cannot request to hold the rejection in abeyance until claims are closer to allowance.  Furthermore, MPEP 804(I)(B)(1)(b)(i) only applies when there are no rejections pending.  Here, there are multiple rejections remaining (an indefiniteness rejection due to Applicants’ claim amendments; a prior art and double patent rejection due to Markush search extension).
Applicants amended base claim 1 (upon which all other claims depend) to no longer permit a C6-10 aryl as an optional substituent of variable RP of the aliphatic moiety.  This renders moot the anticipatory prior art rejection using reference NAKAI in the previous Office Action (see paragraphs 22-24) in which the RP of the “aliphatic moiety” is further substituted by phenyl.  Please realize it is the deletion of C6-10 aryl that is dispositive in withdrawing the previous prior art rejection.  The added text of claim 1 is either an intended use limitation or purely functional as described in the new prior art rejection, below.
Double Patenting – Maintained Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 13-16, 22, 36, 42-44, 51-52, 58, 60, 72, 76-78, 84-86, 90, and 112 are provisionally rejected on the ground of anticipatory nonstatutory double patenting as being unpatentable over claims 1-2, 3, 5, 20, 27, 29, 39, 41, 44-45, 47-49, 51, 64, and new claims 71-74 of co-pending Application No. 16/568,935 (reference application).  The amended claim-set of 02/09/2022 of the reference ‘935 application and the amended claim-set of November 9, 2021, of the instant application were used to write this rejection.

Furthermore, compound (II-4) of reference claim 49 anticipates compound (B-4) of instant claim 90.
Furthermore, other reference claims anticipate the instant claims.  For example, the compound 
    PNG
    media_image4.png
    209
    480
    media_image4.png
    Greyscale
 of reference claim 51 anticipates the instant rejected claims (such as instant claim 1), wherein R1 and R2 join together to form a substituted ribose ring; variable A is N; R3 is H; E is 
    PNG
    media_image5.png
    108
    150
    media_image5.png
    Greyscale
 ; aliphatic moiety is –PEG-OCH3; Z1 is O; MA is 
    PNG
    media_image6.png
    137
    364
    media_image6.png
    Greyscale
 wherein R7 and R8 are each H; Z3 is –NH (RN is H); and D is liraglutide.
Furthermore, reference claim 64 anticipates instant claim 112.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The phrase “for releasing a biologically active compound” of claim 1 is an intended use limitation.  Nothing precludes the use as claimed.  Furthermore, the phrase “D is a residue of said (emphasis) biologically active drug” is interpreted as part of the intended use limitation.
Finally, the limitation “is a cleavable moiety” and the limitation “is capable of releasing said biologically active drug upon activation of said self-immolative group” are each interpreted as purely functional.  MPEP 2112.01(I) permits a presumption that said functional limitation is inherent in the prior art reference since the structure recited in the reference is substantially identical to that of the instant claims.  Similarly, all the limitations of claims 58, 60, and 72 are presumed inherent (MPEP 2112.01(I)) for the same rationale.
This rejection is maintained and adapted to account for Applicants’ claim amendments in the reference and instant.  This rejection is properly made FINAL since it is being maintained.
Response to Amendment
Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 13-16, 22, 36, 42-44, 51-52, 58, 60, 72, 76-78, 84-86, 90, and 112 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “biologically active drug" for variable D (see also last line of claim 1) and “biologically active compound” (claim preamble).  There is insufficient antecedent basis for this limitation in the claim.
As written, the preamble discloses “for releasing a biologically active compound” but then variable D and the last line of claim 1 are each described as (residue of) “said (emphasis) biologically active drug”, thereby rendering the metes and bounds of claim 1 undefined (hence rendering claim 1 indefinite) since “biologically active compound” is not necessarily the same as “biologically active drug”.  The two are not understood to have antecedent basis in each other.  The artisan does not equate “biologically active drug” with “biologically active compound”.
claims 3, 13-16, 22, 36, 42-44, 51-52, 58, 60, 72, 76-78, 84-86, 90, and 112 are similarly rejected since these claims reference claim 1 but do nothing to render moot the reasoning underpinning the rejection of claim 1.
Applicants need to make reference of the “biologically active” compound consistent throughout the claims.  Either reference to “biologically active compound” or “biologically active drug”—but not both references in the claims—will render moot this rejection.
This rejection is properly made FINAL due to Applicants inconsistent claim amendments.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Dependent claim 3 does not further limit base claim 1 since claim 3 references “C6-10aryl” as a substituent of the alkyl or cycloalkyl RP (see six lines into claim 3).  However, Applicants deleted “C6-10aryl” as a substituent of the alkyl or cycloalkyl RP of 6-10aryl” of RP from claim 3.
This rejection will be rendered moot once Applicants delete “C6-10aryl” of RP from claim 3 to match similar revisions in base claim 1.
This rejection is properly made FINAL due to Applicants’ inconsistent claim amendments.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 51, 58, 60, 72, 84, and 90 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by:
ACS (American Chemical Society.  Chemical Abstract Service.  RN 15458-75-0.  First entered into STN/first availability to the public:  16 November 1984).

The reference ACS teaches the compound:

    PNG
    media_image7.png
    343
    606
    media_image7.png
    Greyscale
 (see enclosed ACS reference), which is a compound of genus Formula (B) wherein: “aliphatic moiety” is RP and RP is ethyl; the ethyl is substituted with -OC(O)Ra, wherein Ra is C3alkenyl; Z1 is -O-; MA is 
    PNG
    media_image1.png
    108
    321
    media_image1.png
    Greyscale
 ; Z3 is absent; D is 
    PNG
    media_image2.png
    66
    78
    media_image2.png
    Greyscale
 , which is interpreted as “residue [part of] of a biologically active drug”, absent evidence to the contrary; R1 and R2 are each H; A is O; R3 is absent; and E is 
    PNG
    media_image3.png
    78
    116
    media_image3.png
    Greyscale
 , which could also constitute “a residue of a therapeutic protein” of claim 84, absent evidence to the contrary.
	The phrase “for releasing a biologically active compound” of claim 1 is an intended use limitation.  Nothing precludes the use as claimed.  Furthermore, the phrase “D is a residue of said (emphasis) biologically active drug” is interpreted as part of the intended use limitation.
claims 1, 3, 51, 58, 60, 72, and 90 (formulae (B-6)).
	The functional limitations, above, and vague description of “D” as a “residue [part] of a biologically active compound” and “E” as a “cleavable moiety” should be further limited to structural limitations (emphasis) to render moot this rejection and expedite allowance.
	This Action can properly be made FINAL since this rejection is based on an extended Markush search following Markush search practice.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 3, 13-16, 22, 36, 42-44, 51-52, 58, 60, 72, 76-78, 84-86, 90, and 112 are provisionally rejected on the ground of anticipatory nonstatutory double patenting as being unpatentable over claims 1-64 of copending Application No. 17/559,692 (reference application).  The instant amended claims of 11/09/2021 and the reference claims of 12/22/2021 were used to write this rejection.
Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims anticipate the instant claims.  For example, the reference I-1 (claim 48) anticipates B-1 (instant claim 90).  Furthermore, the following reference claim 48 compounds anticipate the following instant claim 90 compounds:  reference I-2 anticipates B-2; reference I-3 anticipates B-3; reference I-4 anticipates B-4; reference I-5 anticipates B-5; reference I-6 anticipates B-6; reference I-7 anticipates B-7; reference I-8 anticipates B-8; and reference I-9 anticipates B-9.
Furthermore, compound (II-4) of reference claim 50 anticipates compound (B-4) of instant claim 90.
Furthermore, other reference claims anticipate the instant claims.  For example, the compound 
    PNG
    media_image4.png
    209
    480
    media_image4.png
    Greyscale
 of reference claim 51 anticipates the instant rejected claims (such as instant claim 1), wherein R1 and R2 join together to form a substituted ribose ring; variable A is N; R3 is H; E is 
    PNG
    media_image5.png
    108
    150
    media_image5.png
    Greyscale
 ; 3; Z1 is O; MA is 
    PNG
    media_image6.png
    137
    364
    media_image6.png
    Greyscale
 wherein R7 and R8 are each H; Z3 is –NH (RN is H); and D is liraglutide.
Furthermore, reference claim 64 anticipates instant claim 112.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The phrase “for releasing a biologically active compound” of claim 1 is an intended use limitation.  Nothing precludes the use as claimed.  Furthermore, the phrase “D is a residue of said (emphasis) biologically active drug” is interpreted as part of the intended use limitation.
Finally, the limitation “is a cleavable moiety” and the limitation “is capable of releasing said biologically active drug upon activation of said self-immolative group” are each interpreted as purely functional.  MPEP 2112.01(I) permits a presumption that said functional limitation is inherent in the prior art reference since the structure recited in the reference is substantially identical to that of the instant claims.  Similarly, all the functional limitations of claims 58, 60, and 72 are presumed inherent (MPEP 2112.01(I)) for the same rationale.
This rejection is properly made in this FINAL Office Action since the reference (filed 12/22/2021) was not available to the Examiner when he wrote the Non-Final of 10/01/2021.

Conclusion
No claims are presently allowable as written.
The amended claims of 12/21/2020 of co-pending application 16/978,991 is NOT a double patent reference against the instant claims of 11/09/2021:  (1) since ‘991 base claim 68 requires an “antibody moiety” in place of the “aliphatic moiety” of instant base claim 1; and since (2) ‘991 base claim 87 requires that one of R1 and R2 have a substituted antibody-L-(CH2)q- or antibody-L-(aliphatic moiety)- which is NOT seen in instant base claim 1.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567. The examiner can normally be reached Monday-Friday 10a-6p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625